Citation Nr: 1625183	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  08-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability, to include on a secondary basis. 

2. Entitlement to service connection for bilateral pes planus.


REPRESENTATION


Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from August 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the Board at an October 2009 hearing conducted at the RO.  A transcript of the hearing has been associated with the claims file.

This case was most recently before the Board in April 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

As noted by the April 2013 remand, the Veteran has claimed service connection for sciatica as secondary to osteoarthritis of the lumbar spine.  The AOJ has not yet adjudicated this issue, and it is again REFERRED to the AOJ for appropriate development.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is unfortunately required.  As discussed in the Board's April 2013 remand, the Veteran has asserted service connection for bilateral pes planus, and a November 2011 VA examiner related the Veteran's current degenerative disc disease, at least in part, to her severe pes planus.  These issues are therefore inextricably intertwined, and the Board may not render a decision regarding the claimed low back disability absent full development of the claim of service connection for bilateral pes planus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Following the Board's remand, the AOJ denied service connection for pes planus by a March 2014 rating decision.  The Veteran subsequently submitted a timely notice of disagreement (NOD) with respect to this issue in December 2014.  The AOJ has not issued a statement of the case (SOC) addressing this issue.  As such, the claim of service connection for bilateral pes planus must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  In accordance with the holding in Harris, the inextricably intertwined issue of service connection for a low back disability must also be remanded.

As a final note, VA treatment records were last associated with the claims file in April 2013.  As the record indicates the Veteran has since received treatment at VA facilities, on remand, any outstanding VA treatment records should be associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities since April 2013 must be obtained.  Efforts to obtain these records must be documented with the claims file and continue until a negative reply is received or it is reasonably determined that further efforts would prove futile.  

2. Issue a statement of the case with respect to the issue of entitlement to service connection for bilateral pes planus.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that she must complete her appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

3. After allowing the Veteran an appropriate period of time to perfect her appeal of service connection for bilateral pes planus, should she so choose, and completing any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




